Citation Nr: 1510723	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.C.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to January 2004 and from November 2007 to November 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In August 2013, the Board remanded the case to the RO to schedule the Veteran for a videoconference hearing.  Thereafter, in March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The record was also held open for 30 days following the Board hearing to allow for the submission of additional evidence.  However, the Veteran did not submit any additional evidence thereafter.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a transcript of the March 2014 hearing and VA treatment records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) (50 percent), a right wrist strain (10 percent), a lumbar strain (10 percent), a right knee strain (10 percent), and a left knee strain (10 percent).  His combined evaluation is 70 percent.  

An April 2011 VA joints examiner commented that the Veteran's employability would need to be determined largely by a mental health provider.  However, he noted that the Veteran should avoid prolonged squatting or kneeling activities, as well as lifting, pushing, or, pulling greater than 50 days.  No restrictions were found for the wrist.  

The April 2011 VA PTSD examiner stated that the it appeared most likely that the Veteran's PTSD symptoms do not render him unemployable from all types of work, as evidenced by his self-report of success in performing with a band, running sound for a friend's band, and pursuing a goal of gun certification and co-ownership/management of a gun store.  However, she also commented that the Veteran's PTSD and depressive symptoms, along with his history of borderline personality traits, would make full-time employment on a traditional schedule difficult.  She believed that he was most apt to have employment success when is able to work a part-time, flexible schedule that allows him a sense of self-control and in a job that requires little interaction with others.  

In light of these examination findings and the Veteran's March 2014 testimony, the Board finds that a social and industrial survey is needed to ascertain whether there is any form of employment that the Veteran is capable of performing.

In addition, in an April 2013 response, the Social Security Administration (SSA) indicated that it provided the AOJ's requested information via CD.  However, neither the CD nor the records contained on the CD have been associated with the record.  Therefore, on remand, these records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any records received from the SSA in April 2013 with the Veteran's claims file.  

In particular, the AOJ should include a copy of any decision to grant to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims folder.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




